TATE, Judge.
This is a companion suit to Davis v. Southern Farm Bureau Cas. Inc. Co., La. App., 134 So.2d 366. The present action is by the husband of Mrs. Davis and his collision insurer to recover for the damages to the community automobile driven by Mrs. Davis. In the companion suit we have found that Mrs. Davis was without fault in the accident and that the sole proximate cause of the collision was the-negligence of the defendant’s assured. For the reasons there stated, the judgment in the favor of the present plaintiffs is also, affirmed, at the cost of the defendant-appellant.
Affirmed.